DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2015/0363165) in view of Kashihara et al. (US 2005/0043948).
Regarding claim 1, Zhou teaches an information processing device (i.e., a user equipment, such as a wireless terminal, wire terminal, etc.; para. [0041]) comprising: 
a microphone; 
a speaker; and 
 	a processor coupled to a memory, the processor being programmed to execute an operating system and to further: 
detect whether an application running on the operating system and which is conducting a call with another information processing device over a network occupies the microphone or the speaker (i.e., detecting whether a user needs to quickly make a call on the terminal, via a voice command or voice user input, using an application service software which is a dial-up application software to conduct a call initiation with other terminal associated with a telephone number wherein a microphone of the terminal is occupied by the dial-up application software; para. [0005], [0050] and [0067]), and 
upon detection, begin recording of audio data output to the speaker and audio data input from the microphone (i.e., a recording device in a background to record a voice instruction input (para. [0047], [0053], [0066], etc.); to record during a period of calling and conversation until the user finished the call and the record unit stops recording; para. [0068] and [0081] wherein the terminal recorded an alert tone played to the user via a speaker, para. [0079], recording the period of calling and conversation until the call ended which included input of the microphone and output of the microphone and speaker of the terminal; para. [0068] and [0081]).
 	It should be noticed that Zhou failed to clearly teach the feature of the  microphone or the speaker of the terminal being occupied for the communications. However, Kashihara et al. (“Kashihara”) teaches a wireless system of a mobile phone comprising a microphone and speaker of a speech communications unit for speech communication with the other device over a telecommunications network. When a user of the mobile phone is communicating with a partner and the microphone and the speaker of the speech communications unit are occupied for the communications (para. [0210]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of the  microphone or the speaker of the terminal being occupied for the communications, as taught by Kashihara, into view of Zhou in order to record the conversations between the parties.

Regarding claim 2, Zhou teaches an information processing device comprising:
a detection unit that detects that an application enabling a call with another information processing device over a network occupies a microphone or a speaker (i.e., an input device 20, as shown in figure 9, to enable a call initiation on the terminal, via a voice command or voice user input, using an application service software which is a dial-up application software to conduct a call initiation with other terminal associated with a telephone number wherein a microphone of the terminal is occupied by the dial-up application software; para. [0005], [0050], [0067], [0093] and [0095]); and 
a recording unit that starts recording of audio data output to the speaker and audio data input from the microphone (i.e., a recording device in a background to record a voice instruction input (para. [0047], [0053], [0066], etc.); to record during a period of calling and conversation until the user finished the call and the record unit stops recording; para. [0068] and [0081] wherein the terminal recorded an alert tone played to the user via a speaker, para. [0079], recording the period of calling and conversation until the call ended which included input of the microphone and output of the microphone and speaker of the terminal; para. [0068] and [0081]).
It should be noticed that Zhou failed to clearly teach the feature of the  microphone or the speaker of the terminal being occupied for the communications. However, Kashihara teaches a wireless system of a mobile phone comprising a microphone and speaker of a speech communications unit for speech communication with the other device over a telecommunications network. When a user of the mobile phone is communicating with a partner and the microphone and the speaker of the speech communications unit are occupied for the communications (para. [0210]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of the  microphone or the speaker of the terminal being occupied for the communications, as taught by Kashihara, into view of Zhou in order to record the conversations between the parties.
Regarding claims 4 and 5, Zhou further teaches the device in a background of the smartphone starts to perform recording only after the smartphone starts the voice service software (para. [0079]). Zhou further teaches the voice service software may notify or remind the user of call information, such as a called party or a call number, via a call display interface (or a window). The notification or remind of the user was performed after the smartphone starts the voice service software. Therefore, Zhou teaches the feature of inherently recording of video data output to the display call interface or window (para. [0080]).
Regarding claim 8, Zhou teaches a computer-implemented method for recording, comprising: 
detecting that an application enabling a call with another information processing device over a network occupies a microphone or a speaker (i.e., detecting an application service software which is a dial-up application software running to enable a call initiation, by a user via a voice instruction input, with other terminal associated with a telephone number wherein a microphone of the terminal is occupied by the dial-up application software; para. [0005], [0050] and [0067]); and 
starting recording of audio data output to the speaker and audio data input from the microphone (i.e., a recording device in a background starting to record a voice instruction input (para. [0047], [0053], [0066], etc.); to record during a period of calling and conversation until the user finished the call and the record unit stops recording; para. [0068] and [0081] wherein the terminal recorded an alert tone played to the user via a speaker, para. [0079], recording the period of calling and conversation until the call ended which included input of the microphone and output of the microphone and speaker of the terminal; para. [0068] and [0081]).
 	It should be noticed that Zhou failed to clearly teach the feature of the  microphone or the speaker of the terminal being occupied for the communications. However, Kashihara teaches a wireless system of a mobile phone comprising a microphone and speaker of a speech communications unit for speech communication with the other device over a telecommunications network. When a user of the mobile phone is communicating with a partner and the microphone and the speaker of the speech communications unit are occupied for the communications (para. [0210]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of the  microphone or the speaker of the terminal being occupied for the communications, as taught by Kashihara, into view of Zhou in order to record the conversations between the parties.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2015/0363165) in view of Kashihara et al. (US 2005/0043948) as applied to claims 2 and 8 above, and further in view of Chanquion et al. (US 2020/0162783).
 	Regarding claims 3 and 9, Zhou and Kashihara, in combination, teaches all subject matters as claimed above, except for the features of wherein: the detection unit detects that the application has released the microphone or the speaker; and the recording unit stops the recording of the audio data in the case of detecting that the microphone or the speaker is released. However, Chanquion et al. (“Chanquion”) teaches the features in paragraph [0020] for a purpose of stopping the recording on a smartphone or tablet having an integral camera.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of wherein: the detection unit detects that the application has released the microphone or the speaker; and the recording unit stops the recording of the audio data in the case of detecting that the microphone or the speaker is released, as taught by Chanquion, into view of Zhou and Kashihara in order to stop recording audio signals from either microphone or speaker of the device.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Zhang et al. (US 2014/0192966) teaches a system and a method of creating a file name of a record file according to communication identification information as to correlate the communication identification information to the record file. For example, the file name generated can comprise the name of the contact, the start time relating to the voice communication, etc.
	Geng et al. (US 10,387,103) teaches methods and apparatuses to handle a microphone operation request from more than one application implemented on a communication terminal. The communication terminal may have a plurality of data receiving ports wherein one of the data receiving ports is assigned to a specific application of the applications so the assigned data receiving ports is occupied by the specific application for receiving audio data from the microphone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: October 2022